United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-3531
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Billy Cole,                              *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: August 4, 2005
                                 Filed: August 9, 2005
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Billy Cole appeals the district court’s1 denial without prejudice of his 18 U.S.C.
§ 3582(c)(2) sentence-reduction motion, in which he sought reduction based on
Amendment 591 to the Sentencing Guidelines and Blakely v. Washington, 542 U.S.
296 (2004). Amendment 591 does not affect Cole’s sentence, and he has not stated
any other basis for modification under section 3582(c)(2). Accordingly, we affirm.
See 8th Cir. R. 47B.
                      ______________________________

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.